Citation Nr: 0417878	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-01 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk


INTRODUCTION

The veteran had active service from September 1977 to 
September 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Columbia, South Carolina Regional Office (RO) which granted 
service connection for hepatitis C, assigning a 
noncompensable rating.  The veteran is appealing for a higher 
rating.  

The veteran had a Board hearing before the undersigned 
Veterans Law Judge on December 10, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During a December 2003 travel Board hearing, the veteran 
reported that he received VA treatment for hepatitis.  He 
stated that he was last treated in August 2003 and that he 
was scheduled for a liver biopsy on December 15, 2003.  In 
order to fulfill its duty to assist, these VA records must be 
obtained because they are constructively of record and may 
contain information vital to the veteran's claim.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

Also during the December 2003 hearing, the veteran reported 
that his hepatitis caused him to become fatigued.  He last 
had a VA examination in December 2002.  A review of the 
examination report does not clearly identify the 
impairment(s) caused by hepatitis.  The veteran should 
therefore be scheduled for another VA examination.  See 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (inadequate 
examination frustrated judicial review).

The veteran filed his claim pertinent to hepatitis in June 
2001.  By regulatory amendment effective July 2, 2001, 
substantive changes were made to the schedular criteria for 
evaluating disabilities of the liver.  See 66 Fed. Reg. 
29,486-489 (2001). The new criteria for the evaluation of 
hepatitis C are now found under 38 C.F.R. § 4.114, DC 7354 
(2003).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  See VAOPGCPREC 7-2003 and 3-
2000.  Therefore, the veteran's claim for increase must be 
considered under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations.   

Lastly, the veteran should be provided a letter which fully 
addresses the notice requirements as set forth in 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003) 
pertaining to the claim for entitlement to an increased 
initial rating for hepatitis C.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  Contact the veteran and obtain 
information (names, addresses, dates) 
concerning all VA or non-VA examinations 
and treatment received by him for 
hepatitis C and then obtain copies of all 
related medical records which are not 
already on file.

2.  With respect to the claim for an 
initial compensable rating for hepatitis C, 
send an appropriate letter to the appellant 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should advise the appellant of 
the evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  In the letter, the veteran 
should also be told to provide any evidence 
in his possession that pertains to his 
claim.

3.  Schedule the veteran for an 
appropriate VA examination for the 
purpose of determining the nature and 
severity of the veteran's hepatitis C.  
All manifestations of the disorder should 
be reported in detail.  In this regard, 
the examiner should address whether the 
veteran's hepatitis C causes fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain.  The total duration of these 
symptoms in the past 12-month period 
should be addressed.  The examiner should 
also state whether any of the veteran's 
hepatitis C symptoms require dietary 
restrictions or continuous medication, or 
cause weight loss or hepatomegaly.  The 
examiner should also indicate whether 
there is demonstrable liver damage with 
mild gastrointestinal disturbance. 

4.  After the foregoing, review the 
veteran's claim.  If the determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



